Name: Regulation (EEC) No 1431/68 of the Commission of 13 September 1968 supplementing Regulation (EEC) No 1043/67/EEC by defining the expression 'undertaking producing sugar'
 Type: Regulation
 Subject Matter: agricultural structures and production;  beverages and sugar;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31968R1431Regulation (EEC) No 1431/68 of the Commission of 13 September 1968 supplementing Regulation (EEC) No 1043/67/EEC by defining the expression 'undertaking producing sugar' Official Journal L 226 , 14/09/1968 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 2 P. 0134 Danish special edition: Series I Chapter 1968(II) P. 0427 Swedish special edition: Chapter 3 Volume 2 P. 0134 English special edition: Series I Chapter 1968(II) P. 0433 Greek special edition: Chapter 03 Volume 4 P. 0019 Spanish special edition: Chapter 03 Volume 3 P. 0015 Portuguese special edition Chapter 03 Volume 3 P. 0015 REGULATION (EEC) No 1431/68 OF THE COMMISSION of 13 September 1968 supplementing Regulation No 1043/67/EEC by defining the expression "undertaking producing sugar" THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC 1 of 18 December 1967 on the common organisation of the market in sugar, and in particular Article 23 (4) thereof; Whereas Article 23 of Regulation No 1009/67/EEC in particular and the Regulations adopted for its application lay down provisions relating to undertakings producing sugar ; whereas Commission Regulation No 1043/67/EEC 2 of 22 December 1967 on detailed rules for fixing basic quotas for sugar should be supplemented by defining the expression "undertaking producing sugar" to ensure that those provisions are uniformly applied in all Member States; Whereas the purpose of the transitional provisions of Regulation No 1009/67/EEC is to limit Community production and to encourage regional specialisation ; whereas it is therefore necessary to define the expression "undertaking producing sugar" by limiting allocation of the basic quotas to those organisations which constitute an economic unit and which, as independent legal entities and at their own risk, operate one or more sugar factories; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar; HAS ADOPTED THIS REGULATION: Article 1 The following Article 4a shall be inserted in Regulation No 1043/67/EEC: "Article 4a For the purposes of Regulation No 1009/67/EEC, an "undertaking producing sugar" means a single economic organisation existing as an independent legal entity and operating, on its own responsibility, one or more sugar factories." Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1968. For the Commission The President Jean REY 1OJ No 308, 18.12.1967, p. 1. 2OJ No 314, 23.12.1967, p. 17.